BOARDMAN, Judge.
The appellee, Innsbruck Breeze, filed a motion to suppress certain evidence. A hearing was held on this motion on June 3, 1974, and, at the conclusion of this hearing, the trial judge indicated that upon the evidence adduced at the hearing the motion would be granted. The state filed a notice of appeal on June 4, 1974. On June 7, 1974, the trial judge entered an order granting the appellee’s motion to suppress.
The foregoing facts clearly demonstrate that this court is without jurisdiction to entertain this appeal. Jenkins v. Lyles, Fla.1969, 223 So.2d 740; State ex rel. Faircloth v. Cross, Fla. 1970, 238 So.2d 81. Accordingly, the appeal filed in this case is
Dismissed.
MANN, C. J., and GRIMES, J., concur.